TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00070-CV



                          Texas Department of Public Safety, Appellant

                                                   v.

     Walter Lawrence Chabert II, Individually and as Administrator of the Estate of
     Walter Lawrence Chabert; and Stefanie Chabert Karnes, Individually, Appellees


              FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-08-005227, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The parties have filed a joint motion to abate the appeal, representing that they

have reached a settlement agreement. Accordingly, we grant the motion, abate the appeal, and

permit proceedings in the trial court to effectuate the parties’ agreement. See Tex. R. App. P.

42.1(a)(2)(C). The appeal shall be abated until such time as the parties file a motion to reinstate

and dismiss the appeal, no later than August 10, 2009. If the agreement is not finalized by that date,

the parties shall file a report advising this Court on the status of the proceedings in the trial court.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Abated

File: June 11, 2009